      Case 3:19-cv-01319-LAB-JLB Document 8 Filed 09/24/19 PageID.96 Page 1 of 1



1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTON EWING                                        CASE NO. 19cv1319-LAB (JLB)

12                                       Plaintiff,
                                                        ORDER REQUIRING RESPONSE;
                          vs.
13                                                      ORDER VACATING HEARING
14   FUNDSHOP, LLC,
                                      Defendant.
15
16
17          Defendant FundShop’s opposition to Plaintiff Anton Ewing’s Motion for a More
18   Definite Statement, (Dkt. 7), was due on September 16, 2019. No opposition was filed.
19   In the event the case does not settle at the October 2, 2019 Early Neutral Evaluation,
20   Defendant FundShop must file its opposition—or notice of non-opposition—by October
21   9, 2019. Failure to do so may constitute consent to Ewing’s motion being granted. Civ.
22   L.R. 7.1(f)(3)(C). Given the straightforward nature of the motion, no replies are to be filed.
23   The Court will rule on the papers. The hearing on September 30, 2019 is VACATED.
24          IT IS SO ORDERED.
25   Dated: September 24, 2019
26                                                    HONORABLE LARRY ALAN BURNS
                                                      Chief United States District Judge
27
28



                                                  -1-
